DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/06/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
	
	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 9,685,167 and over claims 1-13 of U.S Pat.  10,410,646. Although the conflicting claims are not identical, they are not patentably distinct from each other because claims in the instant application are broader than the claims of the parent / grandparent patents. In other . 


	Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-6, 8-14, 16, 17 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hellmuth et al. (US PG Pub. 2009/0125314, Applicant submitted IDS, hereinafter referred to as Hellmuth) in view of Herre et al. (US PG Pub. 2005/0157883, Applicant submitted IDS, hereinafter referred to as Herre).

Regarding claim 1, Hellmuth discloses a multi-object audio encoding method performed by one or more processor (Abstract, Fig. 1, spatial audio object coding (SAOC) system, including encoding method and decoding method), comprising: 
generating object information using input object signals and extracting a downmix signal from the input object signals ([0035], [0083], [0097], downmix multi audio objects to generate / encode downmixed signals (LDMX, RDMX)); 
determining a Post Downmix Gain (PDG) ([0042], determining gain factors Di such as D1, D2, for each audio object)
generating an object bitstream including the PDG and the object information ([0034], [0101], [0109], transmitting SAOC parameters including the gain factors in an encoded bitstream).

Hellmuth discloses spatial audio object encoding (SAOC) system for encoding and decoding multiple audio objects (Fig. 1). Hellmuth further discloses considering level difference between audio objects and compensation the difference of audio objects during the downmixing procedure ([000-00431]).  Hellmuth does not discloses a post downmix signal supplied from a source that is external to a multi-object audio encoding apparatus. 

In the same field endeavor, Herre discloses a post downmix signal supplied from a source that is external to a multi-object audio encoding apparatus (Herre, Fig. 1A, [0092], “externally supplied” Lc / Rc). Herre also discloses scale factors are included in bitstream (Herre, [0028]).

It would have been obvious to a person having ordinary skill in the art at the time the invention was made to combine Hellmuth’s teaching with Herre’s teaching to provide a post downmix signal and include gain for a post downmix signal. One having ordinary skill in the art would have been motivated to make such a modification to obtain the best possible stereo representation of original multi-channel audio signal (Herre, [0092]). 

Regarding claims 9 and 17, Hellmuth discloses a multi-object audio decoding method / device, (Abstract, Fig. 1, spatial audio object coding (SAOC) system, including decoding method / device), performed by one or more processor,  comprising:
extracting a Post Downmix Gain (PDG) and object information from an object bitstream ([0053-0054], [0085-0087], decoding audio object parameters and side information including gain factors);
 decoding a downmix signal extracted from the object bitstream and generating an object signal ([0036], [0093], decoding downmixed signal from bitstream and upmixing to extract audio objects);
 compensating a difference between the decoded downmix signals ([0193-0194], compensation energy difference based on a matrix calculated using “object level differences” or OLD); 
[0053-0057], [0084-0088], generating multi-object audio based on decoded parameters, upmixing audio objects and side information). 

Hellmuth discloses spatial audio object encoding/decoding (SAOC) system for encoding / decoding multiple audio objects (Fig. 1). Hellmuth further discloses consider object level differences “OLD” between audio object and compensation the difference during a downmixing procedure ([000-00431]).  Hellmuth does not discloses a post downmix signal supplied from a source that is external to a multi-object audio encoding apparatus. 

In the same field endeavor, Herre discloses a post downmix signal supplied from a source that is external to a multi-object audio encoding apparatus (Herre, Fig. 1A, [0092], “externally supplied” Lc / Rc). Herre also discloses scale factors are included in bitstream (Herre, [0028]).

It would have been obvious to a person having ordinary skill in the art at the time the invention was made to combine Hellmuth’s teaching with Herre’s teaching to provide a post downmix signal and include gain for a post downmix signal. One having ordinary skill in the art would have been motivated to make such a modification to obtain the best possible stereo representation of original multi-channel audio signal (Herre, [0092]). 

Hellmuth, [0046], gain factors D1, D2 is a matrix).

Regarding claims 4 and 12, Hellmuth in view of Herre further discloses generating a Downmix Channel Level Difference (DCLD) and a Downmix Gain (DMG) indicating a mixing amount of the input object signals (Hellmuth, [0047], DMG and DCLD indicating a mixing amount of the input object signals).

Regarding claims 5 and 13, Hellmuth in view of Herre further discloses generating a residual signal corresponding to the difference between the downmix signal and the post downmix signal, wherein the object bitstream includes the residual signal (Hellmuth, Fig. 4, #62,  #92, [0059-0063], generating a residual signal and include the residual signal in the bitstream). 

Regarding claims 6 and 14, Hellmuth in view of Herre further discloses the residual signal is generated with respect to a frequency band that affects a sound quality of the input object signals (Hellmuth, [0062], [0095],  bsResidualBands; [0117-0118], low 12 or 24 QMF bands with residual encoding).

Regarding claims 8, 16 and 19, Hellmuth in view of Herre further discloses the difference between the extracted downmix signal and the post downmix signal is Hellmuth, [0042-0045], downmix gain(DMG) and channel level difference (DCLD) are used for compensating difference. DMG/DCLD are obtained using gain factors D1 and D2).

Allowable Subject Matter
Claims 7, 15 and 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Applicant also need to file a terminal disclaimer to overcome the obvious type double patenting rejection set forth in this office action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jialong He, whose telephone number is (571) 270-5359.  The examiner can normally be reached on Monday – Friday, 8:00AM – 4:30PM, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Pierre Desir can be reached on (571) 272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/JIALONG HE/Primary Examiner, Art Unit 2659